PER CURIAM.
We affirm, without discussion, Appellant’s convictions and sentences for possession of a controlled substance; resisting a law enforcement officer without violence; and driving while license is cancelled, suspended or revoked — second conviction. However, we conclude, and the State properly concedes, the trial court erred by imposing a Public Defender lien of $150 without providing Appellant an opportunity to contest it. See § 938.29(5), Fla. Stat.; Fla. R. Crim. P. 3.720(d)(1) (“Notice of the accused’s right to a hearing to contest the amount of the lien shall be given at the time of sentence.”); see also Vaughn v. State, 65 So.3d 138, 139 (Fla. 1st DCA 2011) (“[T]he State properly concedes that the Public Defender lien fee should be stricken because the trial court did not advise [the defendant] of his right to a hearing to contest the amount of the fees.”). We therefore remand for the trial court to either strike the $150 Public Defender lien or give Appellant the opportunity to contest the amount of the lien. See Chestnut v. State, 145 So.3d 193, 194 (Fla. 1st DCA 2014).
AFFIRMED; REMANDED with directions.
THOMAS, MARSTILLER, and BILBREY, JJ., concur.